Exhibit 10.4

 

May 2, 2014

 

Ted Witek

 

Dear Ted:

 

Theravance, Inc. (“Theravance” or the “Company”) is pleased to offer you the
part-time exempt position of Senior Vice President, Clinical & Medical Affairs,
Respiratory, reporting to the Chief Executive Officer.  In accordance with your
part-time status of 24 hours/week, you will be paid an annual salary of
$315,000.  You will be eligible to receive an annual discretionary bonus of up
to 50% of your annual salary, based on the Company’s performance against its
annual goals and a review of your individual performance.  You must be an active
employee in good standing at the time the bonus is paid in order to receive the
bonus.  The Company’s bonus percentage targets may change from time-to-time at
the sole discretion of the Board of Directors.

 

Subject to the approval by the appropriate committee of the Company’s Board of
Directors, you will be granted an option to purchase shares of Common Stock of
the Company at a purchase price equal to the fair market value of our Common
Stock on the date of grant, which we anticipate will be on or around the first
business day of the month following your employment start date. Your option
grant will be for 100,000 shares. The vesting and exercise details of your
option grant will be set forth in your stock option paperwork, but in general
your option will vest monthly over the first four years of your employment, with
a one year “cliff” provision that prevents it from being exercised before the
first anniversary of the grant date. The option shall be fully vested and
exercisable on the 4-year anniversary of the date of grant provided you have
remained in continuous service through such date. The option granted to you will
be contingent on your execution of the Company’s Stock Option Agreement and will
be subject to all terms of the Company’s 2012 Equity Incentive Plan. Performance
and merit reviews will be conducted annually and will be calculated on a
prorated basis, based on date of hire.

 

Subject to the approval of the appropriate committee of the Company’s Board of
Directors, you will also be granted a restricted stock award for 10,000 shares
in consideration of services to be rendered by you.  The shares will be subject
to the terms and conditions applicable to shares awarded under the Plan, as
described in the Plan and the applicable Restricted Stock Agreement. The shares
vest in a series of installments as follows: 25% of the shares will vest on the
first Company Vesting Date after the second anniversary of your employment start
date (your “Start Date”); 25% of the shares will vest on the first Company
Vesting Date after the third anniversary of your Start Date; 25% of the shares
will vest on the first Company Vesting Date after the fourth anniversary of your
Start Date; and 25% of the shares will vest on the first Company Vesting Date
after the fifth anniversary of your Start Date provided you have remained in
continuous service through each such vesting date.  A “Company Vesting Date”
means February 20, May 20, August 20 or November 20.

 

As a part-time employee, you will not be eligible to participate in the
Company’s paid-benefits plans when you begin your employment.  Should your
status change to full-time (30 hours or more per week), Theravance will provide
a comprehensive company-paid benefits to you and your dependents at a minimal
cost.  Included are medical, vision and dental coverage, life insurance,
long-term disability insurance and a flexible spending plan.  Additionally, we
offer a 401(k) plan.

 

--------------------------------------------------------------------------------


 

You will abide by Theravance’s strict company policy that prohibits any new
employee from using or bringing with them from any prior employer any
confidential information, trade secrets, proprietary materials or processes of
such former employers.  As a consideration of employment, you will be required
to sign our Proprietary Information and Inventions Agreement.  In addition, you
will be required to present the documents establishing your legal right to work
in the United States as required by the government’s Form I-9.

 

While we hope that your employment with the Company will be mutually
satisfactory, employment with Theravance is for no specific period of time.  As
a result, either you or the Company are free to terminate your employment
relationship at any time for any reason, with or without cause.  This is the
full and complete agreement between us on this term.  Although your job duties,
title, compensation and benefits, as well as the Company’s personnel policies
and procedures to which you will be subject, may change from time-to-time, the
“at-will” nature of your employment may only be changed in an express writing
signed by you and a Senior Officer of the Company.

 

This offer is contingent upon the successful completion of your background
investigation.

 

There are two copies of this letter enclosed; if all of the foregoing is
satisfactory, please sign and date each copy, and return one copy to me, saving
the other copy for yourself.

 

We are very excited about the possibility of you joining our team and becoming a
part of our company!  We look forward to determining a mutually convenient start
date as soon as possible.

 

If you have any questions, please don’t hesitate to contact me at (650)
238-9600.  We look forward to your favorable response.

 

Sincerely,

 

 

 

/s/ Dennis Driver

 

 

 

Dennis Driver

 

Vice President, HR

 

 

 

 

 

Foregoing terms and conditions hereby accepted:

 

 

 

Signed:

/s/ Ted Witek

 

 

 

 

Date:

13 May 2014

 

 

 

 

Start Date:

1 July 2014

 

 

2

--------------------------------------------------------------------------------